Order entered March 15, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01063-CV

               DOUBLE DIAMOND-DELAWARE, INC., ET AL., Appellants

                                              V.

                         JEANETTE ALFONSO, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16333

                                          ORDER
        Before the Court is appellants’ March 13, 2019 unopposed joint motion for an extension

of time to file their respective briefs. We GRANT the motion and extend the time to April 22,

2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE